DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per Claim 18:
	Lines 1-2, change the phrase “The according claim 17” to --The method according to claim 17--. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record, whether singly or in combination, fails to teach or suggest the following claim limitations:

- determining, via communications between the first and second hearing aid devices, the one of the first and second hearing aid devices that has a lower battery charge level, 
- causing the charger to perform a first charge operation of charging the determined one of the first and second hearing aid devices to a first battery charge level, and then switch to performing a second charge operation of charging the other one of the first and second hearing aid devices to a second battery charge level, said first battery charge level being less than a full battery charge level for the determined hearing aid device,
wherein the method is performed according to either of the following: 
one of the first and second hearing aid devices is maintained as the master device until both the first and second hearing aid devices are charged to the full battery charge level, and the charger switches between the first and second charge operations based on a charging profile transmitted from the master device, or 
the determined one of the first and second hearing aid devices first takes the role as the master device in order to communicate an instruction to the charger to perform the first charge operation, and then hands over the role of the master device to the other one of the first and second hearing aid device, thereby causing the other one of the first and second hearing aid device to issue an instruction to the charger to perform the second charge operation.



- determination, via communications between the first and second hearing aid devices, the one of the first and second hearing aid devices that has a lower battery charge level, 
- instruction to the charger to perform a first charge operation of charging the determined one of the first and second hearing aid devices to a first battery charge level, and then switch to performing a second charge operation of charging the other one of the first and second hearing aid devices to a second battery charge level, said first battery charge level being less than a full battery charge level for the determined hearing aid device, 
wherein the processor is configured so that: 
the appointed one of the first and second hearing aid devices is maintained as the master device until both the first and second hearing aid devices are charged to the full battery charge level, and the charger switches between the first and second charge operations based on a charging profile transmitted from the master device, or 
the determined one of the first and second hearing aid devices first takes the role as the master device in order to communicate an instruction to the charger to perform the first charge operation, and then hands over the role of the master device to the other one of the first and second hearing aid device, thereby causing the other one of the first and second hearing aid device to issue an instruction to the charger to perform the second charge operation.

Claims 2-4, 11, and 14-19 are allowed based on their dependency to Claims 1 and 12, respectively, for the reasons stated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ERIC D LEE/Primary Examiner, Art Unit 2851